DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020 and 1/29/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GB 2 410 185 to Ireland or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2 410 185 to Ireland in view of USPAP 2006/0172828 to Pezzato.
Claim 1, Ireland discloses a string art ornament comprising: a patterned mold having a contour line portion; and multiple string holes formed through and arranged along the contour line portion; and at least one string mounted through the string holes of the patterned mold, and each of the at least one string extending from one of the string holes to the other string hole continuously (see entire document including Figure 13, page 1, lines 12-15 and page 3, lines 5-11). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claims 2 and 11, the patterned mold further has at least one hollow area formed through the patterned mold, and each of the at least one hollow area is surrounded by the contour line portion (Figure 13).
Claim 3, each of the at least one string passes across one of the at least one hollow area (Figure 13).
Claims 4, 5, 12 and 13, each of the string holes is a circular hole (Figure 13).
Claims 6, 7, 14 and 15, Ireland does not appear to mention each of the string holes being elongated but matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04. Plus, Pezzato discloses that it is known in the art of stringing a perimeter to use any suitable string hole shape, such as circular or elliptical (see entire document including [0013]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the string holes of Ireland with any known shape, such as elliptical, because it is within the general skill of a worker in the art to select a known string hole shape on the basis of its suitability and desired characteristics.
Claims 8, 9, 16 and 17, the patterned mold further has a hanging portion formed on an outer peripheral edge of the contour line portion and having a hanging hole (17) formed through the hanging portion (Figure 13).
Claim 10, Ireland discloses a patterned mold of a string art ornament having: a contour line portion; and multiple string holes formed through and arranged along the contour line portion (see entire document including Figure 13, page 1, lines 12-15 and page 3, lines 5-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789